530 F.2d 321
PUBLIC UTILITY DISTRICT NO. 1 OF DOUGLAS COUNTY, WASHINGTON,a Municipal Corporation, Plaintiff-Appellee,v.Blaine M. MADDEN and Virginia C. Madden, his wife,Defendants-Appellants.
No. 74--3222.
United States Court of Appeals,Ninth Circuit.
Feb. 25, 1976.Rehearing Denied April 23, 1976.

1
Francis J. Conklin (argued), Greenacres, Wash., for defendants-appellants.


2
James M. Danielson (argued), of Hughes, Jeffers & Jeffers, Wenatchee, Wash., for plaintiff-appellee.

MEMORANDUM

3
Before BROWNING and HUFSTEDLER, Circuit Judges, and THOMPSON,* District Judge.


4
The order denying the Maddens' motion to dissolve the injunction granted by the federal district court is vacated.  The cause is remanded to the district court for further proceedings, in which the district court shall give full faith and credit to the judgment of the Washington court, as affirmed by the Supreme Court of Washington.  (State ex rel. Madden v. Public Utility District No. 1, 83 Wash.2d 219, 517 P.2d 585 (1974).)



*
 Honorable Bruce R. Thompson, United States District Judge for the District of Nevada, sitting by designation